DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the letter filed 9/23/2020: the examiner inadvertently stated “THIS ACTION IS MADE FINAL” in the non-final Office action mailed on 9/15/2020. The Office action mailed on 9/15/2020 was entered as a non-final rejection, thus, please disregard the statement of “THIS ACTION IS MADE FINAL” in the non-final Office action mailed on 9/15/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50,53,61,65,73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	For claims 50 & 73, the limitation of “configured for inserting to hold a plurality of cartridges” appear to functionally recite the cartridges. However, the rest of the claim appears to be further defining the plurality of cartridges, for example, lines 7-12 of claim 50 lines 6-11 of claim 73. Thus, the scope of the claims are inconsistent.  In addition, line 20 of 
 	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For claim 61, the closures were not positively claimed in claim 50 (see lines 7-12 of claim 50), thus, further defining the closures comprising shutters does not further limit the parent claim 50. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 50,53,61,65,73 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khelifi et al. (WO 2010/148498 A1 as cited on form PTO-1449).
For claim 50, Khelifi et al. teach a fragile insect storage, transportation and release device for release of insects, the insects being fragile insects, comprising: a frame (34,36,36a) configured to hold a plurality of cartridges when the cartridges are inserted into said frame (functional recitation to which the frame of Khelifi can and does performed the intended function), said plurality of cartridges fitting together with one another in said frame following said insertion (cartridges 18 are fitted together and next to each other on the conveyor 36,36a in the frame structure, each cartridge is hooked onto the chain conveyor next to each other with the bracket 42,42a; also, see para. 0028) and being held by said frame (functional recitation to which the frame of Khelifi can and does the intended function with cartridges 18); said plurality of cartridges (18) being for carrying the fragile insects (functional recitation to which the cartridges can and do carry the insects), each of said plurality of cartridges being inserted into said frame (page 7, lines 8-10), and wherein the plurality of cartridges when inserted are held together with one another by said frame (page 7, more than one containers 18 can be mounted on the conveyor) and are held in position by said frame (by chain conveyor 36a), said cartridges having first and second ends (fig. 2A, can be any points along the mouth or rim of the container 18 where ref. 22 is pointing at because it is merely “ends”; also, ref. 24 can be considered as part of the closures) and closed with closures (23,27,28a,b,26) at said first and second ends to contain said insects; a propulsion unit 
 	However, in the event that applicant does not believe Khelifi et al. teach the propulsion unit mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects; and the opening mechanism being coordinated with the propulsion mechanism to open a respective one of said cartridges when said propulsion unit is in operation on said respective cartridge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the propulsion unit of Khelifi et al. be mounted with said cartridges on 
For claim 53, Khelifi et al. further teach wherein said air blowing unit is configured to blow air at a velocity selected for a predetermined species of insect, said species of insect being a mosquito species and the selected velocity being substantially 3m/s (functional recitation to which an air blowing unit can performed the intended function depending on the user’s preference to adjust the velocity as desired for releasing the insects).
For claim 61, Khelifi et al. further teach wherein said closures comprises shutters (23 can be considered as shutters because ref. 23 are made of sections as shown in figs. 2A,2B), said shutters being openable due to said opening mechanism moving between respective cartridges (44 can be a manifold that slides as shown in figs. 4A-4D).  Khelifi et al. are silent about the shutters placed opposite openings of respective cartridges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shutters of Khelifi et al. be placed opposite openings of respective cartridges,  since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. NOTE that the closures are not being positively claimed, thus, the claim is technically part of the functional recitation. 

For claim 73, the limitation has been explained in the above, thus, please see above. Not explained are: said cartridges having first and second ends with openings, the openings being closed with closures at said first and second ends to contain said insects, said closures at said second ends being porous; the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. Khelifi et al. teach said cartridges having first and second ends with openings (openings are at ref. 24 and ref. 23), the openings being closed with closures (door 23 and top 24) at said first and second ends to contain said insects, said closures at said second ends being porous (page 6, lines 16-17, top 24 has aeration); the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends (at ref. 23; see also figs. 4A-4B) when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. 
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant argued that Khelifi fails to teach multiple cartridges fitted together and held in position on the frame. Rather it teaches a container sitting on a conveyor, where the conveyor is in a frame where the frame does not define any relationship between different cartridges. That is to say, the feature of the frame holding the cartridges in relation to each other is a positively claimed feature which is not to be found in the prior art.

	First, the cartridges are not positively recited or claimed because the claims only recite the cartridges as part of the functional recitation of “a frame configured for inserting to hold a plurality of cartridges when the cartridges are inserted into said frame”. Applicant stated that applicant is positively reciting the cartridges but this is incorrect because “configured for” is merely functional recitation. Thus, since the cartridges are not being positively claimed, any subsequent limitation to further define the cartridges are technically not given patentable weight. As stated in the above 112 2nd rejection, applicant’s claimed limitation are inconsistent because certain features, such as the cartridges, are only functionally claimed but yet they are also positively claimed. 
	Second, certainly the frame of Khelifi et al. does define relationship between the cartridges because the cartridges are fitted together next to each other on the chain conveyor 36a and are held in position on the frame by using brackets 42,42a. The cartridges “fitting together in light of applicant’s invention is merely having the cartridges lying next to each other and held on the frame as shown in fig. 36, which is the same as taught in Khelifi et al. 
	Third, applicant’s comment of “That is to say, the feature of the frame holding the cartridges in relation to each other is a positively claimed feature which is not to be found in the prior art” is not correct because, as stated, the cartridges were never claimed positively. The cartridges are merely part of the functional recitation of “configured to hold a plurality of cartridges”. Even if positively claimed, Khelifi et al. teach the cartridges fitting together on the frame as stated in the above. 
Applicant argued that the claim is further amended to define that the cartridges open at both ends and that the propulsion unit includes a blower that blows air through the cartridge. Although the citation mentions blowing air as an alternative, it provides no structure in order to carry this out. There is no mention of cartridges being openable at both ends and the structure of the citation for opening the cartridge does not appear capable of opening the cartridge at both ends. Hence it is not apparent how the skilled person would implement the instruction to replace the provided structure with a blower.

	One of ordinary skill in the art reading page 9, para. 0034, of Khelifi et al. would certainly know how to carry out blowing with a blower. This is no different from applicant’s invention because all that applicant is claiming is an air blower for blowing air through the cartridges. There is no structure here in this limitation for one to carry out the air blower, but one of ordinary skill in the art would know what an air blower is and how to carry out the device either by mounting the device somewhere near the cartridges so as to blow out air to push out the insects inside the cartridges. Because an air blower is notoriously well-known in the art, there is no need to detail how an air blower works unless that air blower is something unique or special that is not known. 
	In addition, “openable at both ends” is broad in that an “end” can be a portion or point or area on a cartridge as explained in the above rejection. For example, in fig. 2A, first and second ends can be any ends or points along the mouth or rim of the container 18 where ref. 22 is pointing at because it is merely “ends”. Moreover, the closures 23 
Applicant argued that returning to the point about the frame, for the skilled person reading Khelifi, there is no direction that the cartridges should ever be inserted onto something that can hold them together. The conveyor merely supports the cartridges, it does not hold them together.

	A response to this argument has been addressed in the above, thus, please see above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643